DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 15 pertaining to claims 19, 22, and 28-45 in the reply filed on 12/3/2021 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021.
Drawings
The drawings are objected to because of the following:
Fig. 2 includes two reference numeral 120s. The first reference numeral 120 labeling a disc shaped valve while the second labels what appears to be the distal most portion of the catheter 10. The Examiner finds the drawings to be unclear as to what the second reference numeral 120 is labeling. The Examiner requests that the Applicant clarify what the second reference numeral 120 is labeling.
Fig. 21 has two reference numeral 500s labeling two separate parts.
The Examiner believes that the reference numeral 500 without the arrow was intended to be reference numeral 502, which is missing from the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
214’ in [0078].
502 in [0090].
552 in [0097], [0098], [0100] and, [0101].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “564” has been used to designate both “male tab” in [0098-0100] and Figs. 29-31 and “female tab” in [0098-0100] and Figs. 29-31.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0093] recites “of the plug 514”. The Examiner believes this is a typographical error and should be corrected as “of the plug 519” (bolded for emphasis). 
[0094] recites “the a user” (bolded for emphasis). The Examiner believes this is a typographical error and should be corrected as “the user”.
[0098] recites “to fix the device 500 to tissue”. The Examiner believes this should be amended to recite “to fix the device 550 to tissue” (bolded for emphasis) as the device being disclosed in this paragraph is device 550 not device 500.
[0111] recites “from the central aperture 820.” The Examiner believes this is a typographical error and should be corrected as “from the central aperture 822” (bolded for emphasis).

Claim Objections
Claim 35 is objected to because of the following informalities:  
Claim 35, line 1 recites “the neck portion”. The Examiner suggests amending this to recite “the elongate neck portion” as the claim language would be more consistent with other recitations within the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 22, and 28-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 6 recites “a catheter”. It is unclear to the Examiner if this is the same catheter or a different catheter than the “a catheter” recited in claim 19, line 1. For the purpose of examination, “a catheter” recite in line 6 will be interpreted as “the catheter” (the same catheter as recited in claim 19, line 1).
Claim 30, line 2 recites “a catheter”. It is unclear to the Examiner if this is the same catheter or a different catheter than the “a catheter” recited in claim 19, line 1. For the purpose of 
Claim 31, line 2 recites “a catheter”. It is unclear to the Examiner if this is the same catheter or a different catheter than the “a catheter” recited in claim 19, line 1. For the purpose of examination, “a catheter” recited in claim 31, line 2 will be interpreted as “the catheter” (the same catheter as recited in claim 19, line 1).
Claim 34, lines 1-2 recites “an elongate neck portion disposed distally on the notched portion”, Claim 36, lines 1-2 recites “the female end of the elongate band distal of the coupling opening thereof”, and Claim 37, line 2 recites “the male end of the elongate band distal to the notched portion thereof”. It is unclear to the Examiner if the term distal/distally refers to a specific direction in the figures or if it means situated away from the center of the fixation device as the Applicant’s disclosure does not specify what the term distal/distally means. For the purpose of examination, the term distal/distally will be interpreted as meaning situated away from the center of the fixation device.
Claim 41, line 4 recites “a catheter”. It is unclear to the Examiner if this is the same catheter or a different catheter than the “a catheter” recited in claim 19, line 1. For the purpose of examination, “a catheter” recited in claim 41, line 4 will be interpreted as “the catheter” (the same catheter as recited in claim 19, line 1).
Claim 42 is rejected as they are dependent upon a claim rejected under 35 U.S.C. 112(b).
Claim 43
Claim 45 recites the limitation "the at least one catheter reception portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of Examination, the limitation “the at least one catheter reception portion” will be interpreted as “the at least one catheter reception member” (Emphasis added).
Claims 22, 28, 29, 32-33, 35, 38-40, and 44 are rejected as they are dependent upon a claim rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 32-34, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 5,683,403; hereinafter Adams).
With regards to claim 19, Adams discloses (Figs. 1-3) a fixation device (10) for a catheter (30), the fixation device comprising: 
an elongate band (16) including a suture opening (22) extending therethrough, the elongate band including a female end (See at 12 in Fig. 1) having a coupling opening (18) extending therethrough and an opposite, male end (See at 34, 36 in Fig. 1); and 
a retention portion (See 28 in Fig. 3) of the male end configured to be inserted into the coupling opening of the female end to thereby secure the elongate band around a catheter (See Col. 2, lines 29-35 “a flexible strap 16…a channel 18 for receiving the strap”).
With regards to claim 32, Adams discloses the claimed invention of claim 19, and Adams further discloses (Figs. 1-3) that the male end (See at 34, 36 in Fig. 1) includes a notched 
With regards to claim 33, Adams discloses the claimed invention of claim 32, and Adams further discloses (Figs. 1-3) that the male end (See at 34, 36 in Fig. 1) includes a plurality of notched portions (26) (See Fig. 1, which shows a plurality of notched portions 26).
With regards to claim 34, Adams discloses the claimed invention of claim 32, and Adams further discloses (Figs. 1-3) that the male end (See at 34, 36 in Fig. 1) further includes an elongate neck portion (36) disposed distally of the notched portion (26) (See Fig. 1, which shows the elongate neck portion 36 disposed distally of the notched portion 26).
With regards to claim 40, Adams discloses the claimed invention of claim 19, and Adams further discloses (Figs. 1-3) that the elongate band (16) further includes a catheter engagement portion (28) disposed between the female (See at 12 in Fig. 1) and male (See at 34, 36 in Fig. 1) ends thereof (See Fig. 3 which shows the catheter engagement portion 28 of the elongate band 16 disposed between the female and male ends).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Bierman et al. (US 9,642,987; hereinafter Bierman).
With regards to claim 22, Adams discloses the claimed invention of claim 40, however Adams is silent with regards to the catheter engagement portion of the elongate band comprises textured surfaces.
Nonetheless, Bierman teaches (Fig. 12) the catheter engagement portion (See at 33a in Fig. 12) of the elongate band (24a) comprises textured surfaces (33a) (See Col. 14, lines 1-9 “Exemplary securement barbs 33 are illustrated in Fig. 12. The securement barbs can be used to retain the catheter in the longitudinal direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate band of Adams with a teaching of Bierman such that the catheter engagement portion of the elongate band comprises textured surfaces. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (See Col. 14, lines 1-9 of Bierman).
The fixation device of Adams modified in view of Bierman will hereinafter be referred to as the fixation device of Adams and Bierman.
With regards to claim 28, the fixation device of Adams and Bierman teaches the claimed invention of claim 22, however Adams is silent with regards to the textured surfaces comprises a plurality of spaced ribs.
Nonetheless, Bierman further teaches (Fig. 12) that the textured surfaces (33a) comprise a plurality of spaced ribs (See Fig. 12 which shows a plurality of spaced ribs 33a and Col. 14, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the textured surfaces of the elongate band of the fixation 
With regards to claim 29, the fixation device of Adams and Bierman teaches the claimed invention of claim 28, however, Adams is silent with regards to the plurality of spaced ribs extend transversely across the elongate band.
Nonetheless, Bierman further teaches (Fig. 12) the plurality of spaced ribs (33a) extend transversely across the elongate band (24a) (See Fig. 12 which shows the plurality of spaced ribs extending transversely across the elongate band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plurality of spaced ribs of the elongate band of the fixation device of Adams and Bierman with a further teaching of Bierman such that the plurality of spaced ribs extend transversely across the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (See Col. 14, lines 1-9 of Bierman).
With regards to claim 30, 
With regards to claim 31, the fixation device of Adams and Bierman teaches the claimed invention of claim 30, however, Adams is silent with regards to the plurality of spaced ribs comprises at least three ribs configured to be distributed about a circumference of a catheter extending across the elongate band when the retention portion of male end is received within the coupling opening of the female end.
Nonetheless, Bierman further teaches (Figs. 11-12) that the plurality of spaced ribs (33a) comprises at least three ribs (See Fig. 12 which shows at least three ribs) configured to be distributed about a circumference of a catheter (8) (See Fig. 11, which shows the at least three ribs being distributed about a circumference of a catheter) extending across the elongate band (24a) when the retention portion of male end (See at 24a, 27a in Fig. 12) is received within the coupling opening (104a) of the female end (See at 22a, 80a in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Adams and Bierman with a further teaching of Bierman such that the plurality of spaced ribs comprises at least three ribs configured to be distributed about a circumference of a catheter extending across the elongate band when the retention portion of male end is received within the coupling opening of the female end. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (See Col. 14, lines 1-9 of Bierman).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Kozminkse (US 2017/0050786).
With regards to claim 35, Adams discloses the claimed invention of claim 34, however, Adams is silent with regards to the male end at the neck portion has a smaller width than at the notched portion.
Nonetheless, Kozminkse teaches (Figs. 1-2) that the male end (30, 40) at the neck portion (40) has a smaller width than at a notched portion (30) (See [0025] “the tail 40 may have a generally tapered shape”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the male end at the neck portion of the fixation device of Adams with a teaching of Kozminkse such that the male end at the neck portion has a smaller width than at the notched portion. One of ordinary skill in the art would have been motivated to make this modification, as Kozminkse teaches that the tail/neck portion has a generally tapered shape, to further simplify insertion of the tail/neck into a head aperture/coupling opening of a female end (See [0025] of Kozminkse).

Claim 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Gudridge et al. (US 4,971,272; hereinafter Gudridge).
With regards to claim 36, the fixation device of Adams teaches the claimed invention of claim 32, and, Adams teaches that the suture opening (22) extends through the female end (See at 12 in Fig. 1) of the elongate band distal of the coupling opening (18) thereof.
However, Adams is silent with regards to the elongate band further includes a second suture opening extending through the male end thereof.
Nonetheless, Gudridge teaches (Figs. 1-2) that the elongate band (56) further includes a second suture opening (38) extending through the male end (22) thereof.

The fixation device of Adams modified in view of Gudridge will hereinafter be referred to as the fixation device of Adams and Gudridge.
With regards to claim 37, the fixation device of Adams and Gudridge teaches the claimed invention of claim 36, however, Adams is silent with regards to the second suture opening extends through the male end of the elongate band distal to the notched portion thereof.
Nonetheless, Gudridge further teaches (Figs. 1-2) that the second suture opening (38) extends through the male end (22) of the elongate band (56) distal to the notched portion (See at 32 in Fig. 2) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Adams and Gudridge with a further teaching of Gudridge such that the second suture opening extends through the male end of the elongate band distal to the notched portion thereof. One of ordinary skill in the art would have been motivated to make this modification, as Gudridge teaches that this second suture opening extending through the male end facilitates the orienting the clamping assembly in the proper direction (See abstract of Gudridge).
With regards to claim 38, the fixation device of Adams teaches the claimed invention of claim 19, and Adams teaches (Figs. 1-3) that the suture opening (22) comprises a first suture opening (22) extending through the female end (See at 12 in Fig. 1) of the elongate band (16).
However, Adams is silent with regards to the elongate band further comprises a second suture opening extending through the male end thereof.
Nonetheless Gudridge teaches (Figs. 1-2) that the elongate band (56) further comprises a second suture opening (38) extending through the male end (22) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Adams with a teaching of Gudridge such that the elongate band further comprises a second suture opening extending through the male end thereof. One of ordinary skill in the art would have been motivated to make this modification, as Gudridge teaches that this second suture opening extending through the male end facilitates the orienting the clamping assembly in the proper direction (See abstract of Gudridge).
The fixation device of Adams modified in view of Gudridge will hereinafter be referred to as the fixation device of Adams and Gudridge.
With regards to claim 39, the fixation device of Adams and Gudridge teaches the claimed invention of claim 38, however, Adams is silent with regards to the first and second suture openings are disposed at opposite ends of the elongate band.
Gudridge further teaches (Figs. 1-2) a second suture opening (38) disposed on the male end (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Adams and Gudridge with a further .

Claim 41-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Helland et al. (US 5,423,763; hereinafter Helland).
With regards to claim 41, Adams discloses the claimed invention of claim 40, however Adams is silent with regards to the fixation device for a catheter further comprising at least one catheter reception member extending laterally from the elongate band at the catheter engagement portion thereof, the at least one catheter reception member including a bore extending therethrough for reception of a catheter.
Nonetheless, Helland teaches (Figs. 1-3) the fixation device (10) for a catheter (See Col. 3, lines 35-51 “a suture sleeve 10…for gripping and anchoring a lead body”) further comprising at least one catheter reception member (46, 48) extending laterally from the elongate band (12) at the catheter engagement portion (24) thereof, the at least one catheter reception member including a bore (26) which shows extending therethrough for reception of a catheter (See Col. 3, lines 61-65 “through bore 26 adapted to receive the lead body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Adams with a teaching of Helland 
The fixation device of Adams modified in view of Helland will hereinafter be referred to as the fixation device of Adams and Helland.
With regards to claim 42, the fixation device of Adams and Helland teaches the claimed invention of claim 41, however, Adams is silent with regards to the at least one catheter reception member has an outwardly oriented frusto-conical shape.
Nonetheless, Helland further teaches (Figs. 1-3) that the at least one catheter reception member (46, 48) has an outwardly oriented frusto-conical shape (See at 11 in Figs. 1-2 which shows a frusto-conical shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one catheter reception member of the fixation device of Adams and Helland with a further teaching of Helland such that the at least one catheter reception member has an outwardly oriented frusto-conical shape. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provides interfering contact 
With regards to claim 43, the fixation device of Adams and Helland teaches the claimed invention of claim 41, however, Adams is silent with regards to the at least one catheter reception member includes a retention structure extending inwardly into the bore to engage a catheter inserted therethrough.
Nonetheless, Helland teaches (Figs. 1-3) that the at least one catheter reception member (46, 48) includes a retention structure (46a, 48a) extending inwardly into the bore (26) to engage a catheter inserted therethrough (See Col. 4, lines 58-63 “a plurality of spaced apart projections 46, 48, and 50, preferably identical and which, when the sleeve is slid onto the lead body, provide interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one catheter reception member of the fixation device of Adams and Helland with a further teaching of Helland such that the at least one catheter reception member includes a retention structure extending inwardly into the bore to engage a catheter inserted therethrough. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provides interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (See Col. 4, lines 58-63 of Helland).
With regards to claim 45, the fixation device of Adams and Helland teaches the claimed invention of claim 41, however, Adams is silent with regards to where the at least one catheter 
Nonetheless, Helland further teaches (Figs. 1-3) that the at least one catheter reception portion (46, 48) comprises first and second catheter reception portions (See at 46 and 48 in Fig. 3) disposed on opposite sides of the catheter engagement portion (24) of the elongate band (12) (See Col. 3, lines 52-60 “a pair of projecting tabs 12 formed integrally with the tubular body 11”. Since the elongate band/projecting tabs are integral with the tubular body, the elongate band is integral with the interior surface 24 and thus engages the catheter/lead.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Adams and Helland with a further teaching of Helland such that the at least one catheter reception portion comprises first and second catheter reception portions disposed on opposite sides of the catheter engagement portion of the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provides interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (See Col. 4, lines 58-63 of Helland).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Helland, and Rivard et al. (8,126,569; hereinafter referred to as Rivard).
With regards to claim 44, the fixation device of Adams and Helland teaches the claimed invention of claim 43, however, Adams is silent with regards to the retention structure has an annular configuration extending around the bore.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Adams and Karim with a teaching of Rivard such that the retention structure has an annular configuration extending around the bore. One of ordinary skill in the art would have been motivated to make this modification, as Rivard teaches that a retention structure having an annular configuration extending around the bore enhances friction between the lead/catheter and the fixation device/sleeve (See Col. 10, line 65 - Col. 11, line 7 of Rivard).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amon et al. (US 10,814,104) see Figs. 2-7.
Karim et al. (US 2015/0038912) see Figs. 1-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783